Tom Glaze, Justice, dissenting. I dissent. Whether Mr. Caulkins was unavailable or whether the state made a diligent, good-faith effort to bring him to trial are dependent upon disputed facts. Caulkins testified he had moved, changed addresses, disconnected his phone and never told Arkansas authorities of these changes, even though he made two appearances in court in Arkansas after his move. Caulkins’ new residence was one with all utility bills paid. While he made the foregoing move and changes without telling Arkansas authorities, Caulkins claimed Texas authorities still could have determined his new address since he moved his telephone to his new residence, albeit only for two weeks. He denied telling the Texas officer who finally arrested him that he (Caulkins) “knew this (arrest) was coming.” Texas police officer Jerome Albritten testified he tried unsuccessfully to locate Caulkins, but found he had moved giving no forwarding address. He also could not find Caulkins by checking the utilities. Albritten called Caulkins’ place of employment on three occasions and each time Caulkins was “out.” Albritten was led to believe Caulkins had a job outside the company. Caulkins, however, had said that he spent all his time at the factory. The officer tried to get the Grand Prairie Police Department to aid in locating and arresting Caulkins at his business, but that department failed to respond. Albritten voiced concern in confronting and arresting Caulkins at work because of a possible conflict. Nonetheless, he ultimately arrested Caulkins at his place of employment after making the other foregoing efforts to find him. The trial judge listened to the foregoing and other testimony and concluded the state diligently pursued Caulkins’ whereabouts, yet the majority court, without seeing or hearing these witnesses, concludes otherwise. From the evidence, the trial court could have reasonably concluded Caulkins had avoided the authorities, or, at the minimum, failed to cooperate with them. At best, this court has substituted its judgment and discretion for that exercised by the trial judge. A writ of prohibition is not appropriate to resolve such facts or to make those inferences which necessarily depend upon the truthfulness and demeanor of the witnesses. See Ellison v. Langston, 290 Ark. 238, 718 S.W.2d 446 (1986). It is important to reiterate, at this juncture, that prohibition is to restrain an inferior tribunal from proceeding on a matter not within its jurisdiction, but it is never granted unless the inferior tribunal has clearly exceeded its authority and the party applying for it has no other protection against the wrong that shall be done by such usurpation. Fletcher v. State, 318 Ark. 298, 884 S.W.2d 623 (1994); Lowery, Administrator v. Steel, Chancellor, 215 Ark. 240, 219 S.W.2d 932 (1949). Our court has steadfastly adhered to the rule that a writ of prohibition cannot be substituted for the normal remedy by appeal. Gran v. Hale, 294 Ark. 563, 745 S.W.2d 129 (1988). Certainly, Caulkins could raise his speedy trial issue on appeal. In the present case, disputed facts existed and the trial court, having jurisdiction to do so, resolved those disputed matters in the state’s favor. The majority now wrongly substitutes its own findings and will in this case by entering an extraordinary writ which is improper in those circumstances. This court should deny issuing such a special writ. As a secondary matter, the majority opinion concludes that the state’s reason to nolle prosequi Caulkins was not good cause for delaying pursuit of its case against Caulkins. The trial court pointed out that, when a multi-agency investigation is involved and one agency desires to take the lead, the investigation is difficult to coordinate. Arkansas Officer John Brunell explained that he understood Caulkins’ case would have to be nolle prosequi in order for the United States Attorney’s office to seek a grand jury indictment on drug charges. About five months later, the United States Attorney’s Office concluded it could not seek an indictment for drug violations against Caulkins but only for the illegal use of a communication facility. Obtaining this information, the state promptly recommenced its case against Caulkins. Although the majority court seems to have no understanding of the problems attendant to having federal, state and local authorities simultaneously involved in pursuing similar charges against one suspect, the trial court certainly was aware of such intricacies. Caulkins obviously offered no objection and largely made himself unavailable, or at least noncommunicative to the authorities in Arkansas. Based on these facts, I find it hard to believe this court rejects the state’s obvious good-faith nolle prosequi of charges against Caulkins, while the federal agencies investigated Caulkins to determine if they should bring charges. The trial court is right — the majority is wrong. This is yet another reason why a writ of prohibition should not be granted.